      Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,           )
                                        )
             Plaintiffs,                )
                                        )
vs.                                     )
                                            No. 1:17-cv-00365-DAE-AWA
                                        )
GRANDE COMMUNICATIONS                   )
NETWORKS LLC,                           )
                                        )
             Defendant.
                                        )

         DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
        MOTION FOR EVIDENTIARY SANCTIONS BASED ON SPOLIATION
                       OF RIGHTSCORP EVIDENCE
     Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 2 of 13



                                        INTRODUCTION

       Rightscorp, Inc. operates a detection system that it claims is capable of detecting

copyright infringement taking place on the Internet. Plaintiffs rely almost exclusively on that

detection system, and the notices it generated, to support their allegations of copyright

infringement against Grande. Since its inception in 2011, Rightscorp routinely modified the

source code for its detection system, and these changes altered the way the system identified and

generated notices of alleged copyright infringement. As a result, in the prior Cox case, the court

sanctioned the plaintiff after determining that Rightscorp “intentionally destroyed” material

evidence “by altering the source code [for its system], deleting portions of the source code, and

by overwriting portions of the source code without maintaining a record of those alterations,

deletions, or overwrites.” Order at 4, BMG Rights Mgmt. (US) LLC v. Cox Comm’cns, Inc., No.

1:14-cv-1611 (E.D. Va. Oct. 22, 2015) (hereinafter, “Cox Order”) (Ex. 1).

       Plaintiffs’ case against Grande is plagued by even more significant spoliation issues than

those present in Cox. Rightscorp’s representatives admit they failed to record how, when, or

even if the various individual and functionally overlapping components of the system were

executed at any given time. Based on these admissions, Plaintiffs’ own retained expert agrees

that it is impossible to know how the system actually worked. Rightscorp also admits that it has

destroyed virtually all of the evidence that it collected from Grande’s subscribers and on which

its allegations of infringement are based. In other words, Plaintiffs and Rightscorp preserved

Rightscorp’s bare copyright notices but destroyed all of the data Grande would need to

meaningfully assess whether those notices constitute accurate allegations of infringement.

       Before filing this Motion, Grande gave wide latitude to Plaintiffs and Rightscorp to

demonstrate that the vital evidence necessary to meaningfully assess Rightscorp’s notices was




                                                 1
     Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 3 of 13



not spoiled. After many months of waiting, last week Plaintiffs finally concluded that certain

materials have been irretrievably destroyed. While waiting for Plaintiffs to complete their

investigation, Grande sought the same evidence regarding the Rightscorp system and data

collected from Grande’s subscribers through depositions of Plaintiffs and the RIAA—the entity

to whom Rightscorp was contractually obligated to provide evidence regarding Grande’s alleged

infringement. Recent testimony obtained from those parties confirms that this critical

information underlying Rightscorp’s notices simply no longer exists.

       Destruction of this evidence has caused extreme prejudice to Grande. Recent depositions

establish that Rightscorp, the RIAA, Plaintiffs, and their retained experts are all incapable of

providing a cogent and detailed explanation of how the Rightscorp system actually functioned at

any point during the relevant time period. Because Plaintiffs’ and Rightscorp’s actions have

fundamentally compromised Grande’s ability to independently evaluate Rightscorp’s bare

allegations of infringement, the Court should preclude Plaintiffs from relying on Rightscorp’s

notices and other spoiled evidence at trial.

                                  FACTUAL BACKGROUND

            Rightscorp’s Failure to Retain Evidence Regarding Alleged Infringements

       Rightscorp manually operates a set of functions that it claims can identify copyrighted

materials being offered through BitTorrent. See, e.g., Compl. at ¶ 43; see also Boswell Dep. Tr.

at 73:10-20, 101:5-19, 105:3-106:13 (Ex. 2). Rightscorp first obtains song information (i.e.,

song title and artist name) from its clients. The Rightscorp software then allegedly uses that

information to locate one or more publicly-available “torrents” that are offering to share the




                                                 2
     Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 4 of 13



copyrighted work.1 Id. at ¶ 41; Boswell Dep. Tr. at 105:12-108:24 (Ex. 2). Rightscorp claims

that it downloads the “payload” from the swarm and then assesses whether that file contains the

copyrighted work, either manually (an employee listening to the file) or with audio fingerprinting

software. The inputs and results of these analyses were destroyed.

       Once the song ingestion process is complete, the system then allegedly seeks to identify

the individuals participating in a “swarm” that is sharing a file of interest. Cohen Report, ¶ 54

(ECF No. 233-1). To accomplish this, the Rightscorp software has the ability to communicate

with a BitTorrent tracker that shares information about particular BitTorrent users, or “peers,”

that may be willing to offer pieces of the file of interest. The information provided by this

tracker is how Rightscorp allegedly identified the subscribers for which Plaintiffs now accuse

Grande of infringement. Boswell Dep. Tr. at 225:18-228:5. Rightscorp admits it destroyed all

of the evidence it received from the BitTorrent trackers. Id. at 221:7-222:14, 226:3-17.

       After identifying peers who may be willing to share the file of interest, the Rightscorp

software allegedly opens a connection with each peer to determine whether that subscriber

actually possesses the file. During this process, a wealth of information is exchanged between

the Rightscorp software and the peer’s computer pursuant to the BitTorrent protocol. This

information includes “bitfield” transmissions which partially reflect the pieces of the file that

reside on the peer’s computer, “have” data which provides additional information regarding

which portions of the file reside on the peer’s computer, “request” data which reflects whether

the peer has the complete file and whether Rightscorp attempted to download any portion of the

file as part of its evidence collection, and also “choke” data which reflects each peer’s



1 The true operation of the system is unclear, given that Plaintiffs, Rightscorp, the RIAA and
Plaintiffs’ experts are each incapable of proving how, when or even if the Rightscorp system
actually detected “infringement” during any period relevant to this case.


                                                  3
     Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 5 of 13



willingness and ability to share the file allegedly residing on their computer. Cohen Report, ¶¶

65-68, 116 (ECF No. 233-1). The importance of this information exchanged between Rightscorp

and the peer cannot be overstated. Rightscorp used this data—and this data alone—to conduct

its infringement analysis against Grande’s subscribers.2 Id. at ¶¶ 116-19 (ECF No. 233-1).

Rightscorp destroyed this data.

         Rightscorp’s Failure to Properly Retain Source Code and Operational Records

       Plaintiffs and Rightscorp have destroyed all of the evidence necessary to determine how

the Rightscorp system operated at any given time relevant to this lawsuit. Rightscorp admits

that, prior to 2016, it did not record the changes it made to the Rightscorp software. Cohen

Report, ¶¶ 49, 56 (ECF No. 233-1); Frederiksen-Cross Rebuttal Report, ¶¶ 66-67 (ECF No. 177-

3); Boswell Dep. Tr. 56:25-58:2, 59:14-19 (Ex. 2). The Cox court sanctioned BMG for this

spoliation of evidence. See Cox Order at 4 (Ex. 1). After many months of waiting,3 last week

Plaintiffs finally produced what appear to be change logs for a subset of the system’s code for an

eighteen month period in 2016 and 2017. Grande’s early analysis of those logs indicates that

Rightscorp deleted files, added files, and changed or removed a substantial volume of code from

other files during that period. Similar changes to the code were surely made before May of 2016

and later in 2018, but they were never recorded. The absence of these vital records makes it

impossible—even for Plaintiffs’ own expert—to understand or explain how the Rightscorp


2 This information is so important that the RIAA specifically requires the vendor it employs to
monitor Plaintiffs’ works—a vendor other than Rightscorp—to preserve all of this data as a
necessary evidence package. See MarkMonitor Master Agreement (Ex. 3) at MM0000023-24
(requiring an “evidence package” that specifically includes a “Log of all control communications
with the target” and “bit fields from BitTorrent users”); see also id. (“all evidence will be saved
including without limitation packets of data that are received and exchanged during the
process.”) (emphasis added).
3 It took many months for Plaintiffs to confirm that these materials exist, and yet more time for
Plaintiffs to produce them. See Emails between Plaintiffs’ and Defendant’s counsel (Ex. 4).


                                                 4
     Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 6 of 13



system was operated on any given day. See Cohen Report, ¶¶ 48-51; Frederiksen-Cross Dep. Tr.

at 66:3-24 (ECF No. 215-2).

       By way of example, over time Rightscorp modified its software to change the threshold

bitfield that will trigger generation of an infringement notice, and Rightscorp has also used

different threshold values for different clients. Cohen Report, ¶ 116. For some unknown period

of time, Rightscorp manually executed additional code that caused the Rightscorp software to

send infringement notices for every file within a payload (e.g., all 10 songs in a 10-song album4)

if the peer possessed as little as 10% of the payload file. Id. Thus, for example, a peer with one

song from a 10-song torrent file, or with pieces of several different songs from a 10-song torrent

file, would receive an infringement notice for all 10 songs, even though the peer was specifically

reporting that it did not have all ten songs or even a complete copy of a single song. Id. at ¶¶

116-17. Rightscorp failed to retain—or thereafter destroyed—all evidence that could be used to

determine which notices it sent based on the lower 10% threshold, or otherwise to determine

when Rightscorp was using a threshold value of less than 100%.

       Rightscorp’s failure to retain evidence of the changes it made to its software over time

makes it impossible to know what collection of source code existed or was manually executed by

Rightscorp’s personnel and, therefore, how Rightscorp’s notices and downloads were generated.

                                          Song Matching

       As part of its song ingestion process, the Rightscorp system downloaded files of interest

from the swarm (not from individual peers) so that song files within that payload could be

identified. Cohen Report, ¶¶ 74-77 (ECF No. 233-1). Over the period of roughly 2012-2013,




4 A music-related torrent file can, and usually does, pertain to multiple song files. See, e.g.,
Cohen Report, ¶¶ 41,117 (ECF No. 233-1).


                                                  5
     Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 7 of 13



Rightscorp claims that it exclusively used a manual process to verify the content of the files it

downloaded. This manual process required a Rightscorp employee to listen to the music file and

compare that recording with a copy of the monitored song. Boswell Dep. Tr. at 172:23-176:21

(Ex. 2). Rightscorp continued to rely on manual verification processes during the entire period at

issue in this case. Id. at 186:11-191:18. Rightscorp destroyed all records of its manual

verification process, including any records of the alleged “original” songs that were used for

comparison. Cohen Report, ¶¶ 124, 126 (ECF No. 233-1); Boswell Dep. Tr. at 176:15-179:12,

190:23-191:18 (Ex. 2). In other words, Rightscorp cannot identify the songs it manually

verified, which notices it generated based on those verifications, or which “real” song its

employees used to allegedly verify that a given downloaded file was actually a copy of a

registered copyrighted work.

       Rightscorp also used two different digital fingerprinting services over time. Rightscorp

used a service called Audible Magic prior to June 2014, and thereafter used a service called

AcoustID. Cohen Report, ¶ 77 (ECF No. 233-1); Boswell Dep. Tr. at 172:10-22, 197:1-21 (Ex.

2). Rightscorp claims it created digital fingerprints from the files it downloaded and submitted

those files to the fingerprinting service for analysis. Cohen Report, ¶¶ 78, 79, 81, 82. The

service returns a list of potential matches and, at least in the case of AcoustID, a score for each

match. Id. at ¶¶ 81-83. Rightscorp destroyed all of the records associated with these

fingerprinting services, including the digital fingerprints Rightscorp submitted for analysis and

the results received.5 Boswell Dep. Tr. 209:13-23; 212:13-213:2; Cohen Report at ¶¶ 124, 126.




5 The RIAA requires the BitTorrent monitoring company working on behalf of Plaintiffs to
preserve all of this data as part of its copyright infringement evidence package. See
MarkMonitor Master Agreement (Ex. 3) at MM000022 (requiring retention of all information
gathered during the “Full Download Verification” and “Hash Based Verification” process).


                                                  6
     Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 8 of 13



                                      Targeted Downloads

       Rightscorp has a separate process for attempting to download allegedly infringing songs

from particular peers. See, e.g., Cohen Report, ¶ 85 (ECF No. 233-1). Rightscorp claims that it

routinely attempted to download certain files from Grande’s subscribers using this system, but it

destroyed information about how often those downloads were attempted, the communications

and data exchanged between the Rightscorp software and Grande’s subscribers relating to these

attempted downloads (including data that would establish that these files were actually

downloaded from users of Grande’s network), and many other results from the download

process.6 Id. at ¶ 168. As a result, Grande’s ability to independently evaluate or rebut

Rightscorp’s allegations regarding its download protocol, processes and results has been severely

compromised.

                                        Call Center Logs

       Until recently, Rightscorp operated a call center for inquiries from individuals who

received notices of alleged infringement. Sabec Dep. Tr. at 149:13-19 (Ex. 5). The call center

generated a wealth of data and records concerning the veracity of Rightscorp’s notices, including

employee scripts, call recordings, voicemails, and logs of customer interactions. Id. at 90:10-

91:17, 142:23-149:9. Other than a handful of scripts and talking points, Plaintiffs are unable to

produce any of the materials generated or used by the call center. Id. at 149:10-19, 90:5-91:17,

143:1-147:16, 150:4-151:13, 366:3-369:3 (Q: Has [Rightscorp] ever retained or recorded written

notes from calls? A: Yes. Q: Does Rightscorp still have those records? A: No.) (Ex. 5).



6 This is also information that the RIAA requires its BitTorrent monitoring service to retain. See
MarkMonitor Master Agreement (Ex. 3) at MM0000022 (requiring vendor to retain the
information gathered during the “Full Download Verification” step); see also id. (“all evidence
will be saved including without limitation packets of data that are received and exchanged during
the process.”) (emphasis added).


                                                 7
     Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 9 of 13



Plaintiffs and Rightscorp only recently confirmed that these materials no longer exist. See

Emails between Plaintiffs’ and Defendant’s counsel at 16 (Ex. 4).

             Grande’s Discovery Requests and the Parties’ Meet-and-Confer Efforts

       During discovery, Grande served discovery requests calling for the production of each of

the items described in the paragraphs above. The parties met and conferred on the spoliation

issues raised herein multiple times, and subsequent promises to supplement productions went

unfulfilled for months. See Emails between Plaintiffs’ and Defendant’s counsel (Ex. 4). While

Grande waited for Plaintiffs to conclude their investigation, Grande deposed Plaintiffs’

employees and the RIAA. In deposition after deposition, Plaintiffs, Rightscorp, and the RIAA

were unable to explain how the Rightscorp system actually functioned, and have similarly been

unable to produce the underlying data on which Rightscorp’s notices were based.7 See Jang

Dep. Tr. (Sony 30(b)(6) witness) at 64:18-65:25 (Ex. 6); Benjamin Dep. Tr. (Universal 30(b)(6)

witness) at 41:15-42:5 (Ex. 7); Glass Dep. Tr. (Warner 30(b)(6) witness) at 38:18-39:22 (Ex. 8);

Boswell Dep. Tr. at 296:11-298:18, 302:5-303:20 (Ex. 2); Landis Dep. Tr. (RIAA 30(b)(6)

witness) at 45:15-57:17, 93:1-94:9, 134:17-135:13 (Ex. 9).

                                     LEGAL STANDARD

       Spoliation “is the destruction or the significant and meaningful alteration of evidence.”

Guzman v. Jones, 804 F.3d 707, 713 (5th Cir. 2015). Spoliation sanctions are appropriate where

(1) a party possessed a duty to preserve the information; (2) the party breached that duty; and (3)

the breach of duty results in prejudice to the opposing party. Spencer v. BMW of N. Am., LLC,

No. 5:14-cv-00869-DAE, 2015 WL 11661765, at *2 (W.D. Tex. Dec. 22, 2015). “The prejudice


7Plaintiff and RIAA depositions were only recently conducted in this case. Those depositions
were delayed by the parties’ disputes concerning the proper scope of corporate depositions and
by Plaintiffs’ refusal to produce witnesses until those disputes were resolved.


                                                 8
    Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 10 of 13



requirement is satisfied once the party seeking sanctions demonstrates the missing evidence is

relevant to their case.” Allstate Texas Lloyd’s v. McKinney, 964 F. Supp. 2d 678, 685 (S.D. Tex.

2013) (citation omitted).

       A court may impose “severe sanctions” for spoliation of evidence where “relevant

information was destroyed in bad faith.” Collins v. Easynews, Inc., No. 1:06-cv-451-LY, 2008

WL 11405990, at *2 (W.D. Tex. Feb. 6, 2008) (citations omitted). “Bad faith must typically be

inferred,” and “a court can do so where a party purposely loses or destroys relevant evidence.”

Quantlab Techs. Ltd. v. Godlevsky, No. 4:09-cv-4039, 2014 WL 651944, at *10 (S.D. Tex. Feb.

19, 2014) (quotations & citations omitted).

                                         ARGUMENT

       Plaintiffs and Rightscorp have destroyed all of the evidence necessary to determine how

the Rightscorp system operated at any given time relevant to this lawsuit. Plaintiffs and

Rightscorp also failed to keep any records of when, how, or whether individual components of

the Rightscorp system were executed manually by Rightscorp’s personnel. The absence of these

records makes it impossible—even for Plaintiffs’ own expert—to understand or fully evaluate

the operation of Rightscorp’s software. Plaintiffs and Rightscorp also destroyed virtually every

piece of evidence on which Rightscorp’s notices of alleged copyright infringement were based:

          All transmissions from trackers to Rightscorp’s system—the data that allegedly
           identified Grande’s subscribers as alleged infringers;

          All bitfield, choke and other data communicated by peers on Grande’s network—the
           data that would show whether any portion of a targeted song file or set of files existed
           on a given peer’s computer and was willing to be shared;

          All records and other evidence of Rightscorp’s alleged efforts to match downloaded
           files to copyrighted sound recordings, either manually or through the Audible Magic
           and AcoustID services; and

          All communications and other data reflecting the process by which Rightscorp
           attempted to obtain music files from individual peers operating on Grande’s network.


                                                9
    Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 11 of 13



       Plaintiffs and/or Rightscorp also recently confirmed that they destroyed virtually all of

the records from Rightscorp’s call center. These materials would document flaws in

Rightscorp’s notification system that would be relevant to Grande’s defense of the case.

       Plaintiffs and Rightscorp had a duty to preserve the evidence it destroyed. On its face,

every Rightscorp notice purports to be in anticipation of litigation. See, e.g., Sample Notices at 2

(ECF No. 140-2); see also Cox Order at 3-4 (finding duty to preserve as early as 2012); Steves &

Sons, Inc. v. JELD-WEN, Inc., No. 3:16-cv-545, 2018 WL 2023128, at *6 (E.D. Va. May 1,

2018); Consol. Aluminum Corp. v. Alcoa, Inc., 244 F.R.D. 335, 340 n. 8 (M.D. La. 2006).

       There is also no question that Plaintiffs’ destruction of evidence has caused severe

prejudice to Grande. Plaintiffs intend to rely heavily on Rightscorp’s notices to prove their

infringement case. Yet, the destruction of the evidence underlying those notices seriously

compromises Grande’s ability to independently evaluate the accuracy of the process, notices and

downloads. See McKinney, 964 F. Supp. 2d at 685 (prejudice is established “once the party

seeking sanctions demonstrates the missing evidence is relevant to their case.”); Cox Order at 4.

       Given Plaintiffs’ and Rightscorp’s destruction of virtually all evidence underlying

Rightscorp’s allegations, the only just remedy is the exclusion of the Rightscorp evidence (i.e.,

Rightscorp’s notices and any music files allegedly downloaded by Rightscorp). Because

Rightscorp destroyed all of the related and underlying evidence, the Rightscorp notices and

downloads have effectively been “spoiled.” See Alcoa, 244 F.R.D. at 340; McKinney, 964 F.

Supp. 2d at 686.

                                         CONCLUSION

       For the foregoing reasons, the Court should exclude from trial all evidence generated by

Rightscorp’s system or grant such other sanction the Court deems just and proper.




                                                10
    Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 12 of 13



Dated: January 3, 2019.


                                          By: /s/ Richard L. Brophy
                                              Richard L. Brophy
                                              Zachary C. Howenstine
                                              Margaret R. Szewczyk
                                              Armstrong Teasdale LLP
                                              7700 Forsyth Blvd., Suite 1800
                                              St. Louis, Missouri 63105
                                              Telephone: 314.621.5070
                                              Fax: 314.621.5065
                                              rbrophy@armstrongteasdale.com
                                              zhowenstine@armstrongteasdale.com
                                              mszewczyk@armstrongteasdale.com

                                              J. Stephen Ravel
                                              Texas State Bar No. 16584975
                                              J.R. Johnson
                                              Texas State Bar No. 24070000
                                              Diana L. Nichols
                                              Texas State Bar No. 00784682
                                              KELLY HART & HALLMAN LLP
                                              303 Colorado, Suite 2000
                                              Austin, Texas 78701
                                              Telephone: 512.495.6429
                                              Fax: 512.495.6401
                                              Email: steve.ravel@kellyhart.com
                                                      jr.johnson@kellyhart.com
                                                      diana.nichols@kellyhart.com

                                              Attorneys for Defendant GRANDE
                                              COMMUNICATIONS NETWORKS




                                     11
    Case 1:17-cv-00365-DAE-AWA Document 247 Filed 01/03/19 Page 13 of 13



                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), the undersigned certifies that counsel for the parties

conferred and that Plaintiffs oppose the relief sought.



                                                      /s/ Richard L. Brophy
                                                      Richard L. Brophy


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on January 3, 2019, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).



                                                      /s/ Richard L. Brophy
                                                      Richard L. Brophy




                                                 12
